NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
JAIME CANCEL,
Civil Action No. 18-12863 (MAS) (TJB)
Plaintiff,
v. MEMORANDUM ORDER
HOME DEPOT U.S.A., INC.,
Defendant.

 

This matter comes before the Court on the Motion to Dismiss filed by Home Depot, U.S.A.,
Inc. (“Home Depot” or “Defendant”). (ECF No. 6.) Plaintiff did not file opposition to Defendant’ s
Motion.

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘ give the defendant fair notice of
What the . . . claim is and the grounds upon which it rests.”’ Bell Arl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 4l, 47 (1957)). A court must liberally
construe a complaint filed by a pro se litigant. A pro se litigant’s pleadings, “however inartfully
pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).
“[P]ro se litigants[, however,] still must allege sufficient facts in their complaints to support a
claim.” Mala v. Crown Bay Marfna, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

Here, Plaintiff’s Complaint does not set forth specific causes of action or claims.

Moreover, Plaintiff"s Complaint contains minimal facts from Which the Court could attempt to

construe Plaintiff’s claims. The Complaint’s factual allegations are set forth in one paragraph,
which provides that: (l) Plaintiff had lower back surgery in December 201 l; (2) Plaintiff required
restrictions at work; (3) Home Depot placed Plaintiff in the paint department, where Plaintiff was
required to lift five~gallon paint containers; (4) Home Depot subsequently placed Plaintiff in the
tool rental department, where Plaintiff was required to lift heavy tools; and (5) Defendant
discriminated against Plaintiff based on his being “handicap[ped]”. Plaintiff’s Complaint,
however, does not contain sufficient factual allegations regarding the underlying incidents for the
Court to find that Plaintiff stated a plausible claim for relief.

Given Plaintiff’s pro se status, however, the Court finds good cause to provide Plaintiff
With an opportunity to amend the Complaint.I Accordingly,

rr ls on this lifting ar Aprii 2019, oRDEREI) than

l. Defendant’s Motion to Dismiss (ECF No. 6) is GRANTED. The Complaint is

DISMISSED WITHOUT PREJUDICE.
2. The Clerk shall close this case.

3. Plaintiff may file an Amended Complath by May 17, 2019, at Which time the Clerk

MICHAEL A. §HZPP

UNITED STATES DlsTRICT JUDGE

shall reopen the case.

 

' The Court directs Plaintiff to the “Procedural Guide for Pro Se Litigants,” located on the United
States District Court of New Jersey’s Website and a copy of which is attached

